
	

114 HR 4337 IH: Education for Contracting Personnel Improvement Act of 2016
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4337
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Ms. Meng (for herself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to require the Administrator of the Small Business Administration
			 to provide information on regulatory changes and regulatory compliance
			 training materials to certain entities.
	
	
 1.Short titleThis Act may be cited as the Education for Contracting Personnel Improvement Act of 2016. 2.Requirement to provide information on regulatory changes and regulatory compliance training materials to certain entitiesSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection:
			
 (t)Regulatory changes and training materialsNot less than annually, the Administrator shall provide to the Defense Acquisition University (established under section 1746 of title 10, United States Code), the Federal Acquisition Institute (established under section 1201 of title 41, United States Code), the individual responsible for mandatory training and education of the acquisition workforce of each agency (described under section 1703(f)(1)(C) of title 41, United States Code), small business development centers (as defined in section 21), and entities participating in the Procurement Technical Assistance Cooperative Agreement Program under chapter 142 of title 10, United States Code—
 (1)a list of all changes made in the prior year to regulations promulgated— (A)by the Administrator that affect Federal acquisition; and
 (B)by the Federal Acquisition Council that implement changes to this Act; and (2)any materials the Administrator has developed to explain, train, or assist Federal agencies or departments or small business concerns to comply with the regulations specified in paragraph (1)..
		
